Gilbert and George, JJ.,
dissenting. This was a suit for injunction. The answer of the defendant did not admit facts which would have authorized the grant of an interlocutory injunction. The interlocutory injunction was denied, and the judge in his order based his refusal of the injunction upon the ground that the injunction sought was mandatory. The exception is to the refusal to grant the interlocutory injunction. The error assigned depends upon a consideration of the evidence introduced upon the hearing; and since no attempt has been made to bring the evidence to this court, it results that the judgment should be *174affirmed. If the. evidence had been brought to this court, and if upon a consideration of the evidence it appeared that the plaintiff was entitled to the injunction either as a matter of law, or in the discretion of the court, it would follow, under the decision in Bead v. Bridges, 72 G-a. .30, and other like cases, that the judgment refusing the injunction should be reversed. In the absence of any brief of evidence this court is unable to say that an injunction would have been authorized in any event; and therefore the question as to whether the relief prayed was mandatory in character is necessarily an abstract question which may never arise in the case/ and neither party should be concluded upon that question in the present st^te of the record.
No. 2354.
October 1, 1921.
Petition for injunction. Before Judge Wilson. Dougherty superior court. December 2, 1920.
W. II. Beckham, B. J. Bacon, B. II. Ferrell, and Pope & Ben-net, for plaintiff.
Bobert G. & Philip PL. Alston and Milner & Farkas, for defendants.